530 F.Supp.2d 1356 (2008)
In re: KFC CORP. FAIR LABOR STANDARDS ACT LITIGATION.
MDL No. 1892.
United States Judicial Panel on Multidistrict Litigation.
January 3, 2008.
Before JOHN G. HEYBURN II, Chairman, D. LOWELL JENSEN, J. FREDERICK MOTZ *, ROBERT L. MILLER, JR., KATHRYN H. VRATIL, DAVID R. HANSEN, ANTHONY J. SCIRICA[*], Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel *: Common defendant KFC Corp. (KFC) has moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the District of Minnesota. Plaintiffs in all actions oppose the motion.
This litigation currently consists of 28 actions listed on Schedule A and pending in 27 districts as follows: two actions in the District of Minnesota and one action each in 26 other districts throughout the nation.
After considering all argument of counsel, we find that these 28 actions involve common questions of fact, and that centralization under Section 1407 in the District of Minnesota will serve the convenience of, the parties and witnesses and promote the just and efficient conduct of *1357 this litigation. All actions share, factual questions arising out of similar allegations that KFC assistant unit managers are entitled to overtime compensation under the Fair Labor Standards Act (FLSA), 29 U.S.C. § 201, et seq., and analogous state laws. Centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent pretrial rulings, including those with respect to certification of collective and class actions; and conserve the resources of the parties, their counsel and the judiciary.
Objecting plaintiffs assert that, centralization under Section 1407 is unnecessary because, inter alia, most of the discovery required in the actions has already been completed. We respectfully disagree. Discovery and motion practice with respect to the common factual questions regarding the propriety of KFC's employment practices and compliance with the FLSA and related state laws remains. Centralization under Section 1407 has the salutary effect of placing all actions in this docket before a single judge who can formulate a pretrial program that ensures streamlined resolution of all actions to the overall benefit of the parties and the judiciary.
We are persuaded that the District of Minnesota is an appropriate transferee forum for this litigation. All actions now before the Panel arise from the decertification of a conditionally certified nationwide collective action filed in the District of Minnesota. Parler action, which has been pending for over two years.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the District of Minnesota are transferred to the District of Minnesota and, with the consent of that court, assigned to the Honorable David S. Doty for coordinated or consolidated pretrial proceedings with the actions pending there and listed on Schedule A.

SCHEDULE A
MDL No. 1892  In re: KFC corp. Fair Labor Standards Act Litigation
Middle District of Alabama

Victoria Poole, et al. v. KFC Corp., C.A. No. 2:07-502
District of Arizona

Linda Alberico Pelland, et al. v. KFC Corp., CA. No. 2:07-1110
District of Connecticut

Armando Amador v. KFC Corp., CA. No. 3:07-883
District of Delaware

James Prestigiacomo, et al. v. KFC Corp., CA. No. 1:07-353
District of District of Columbia

Gloria Bell, et at v. KFC Corp., C.A. No. 1:07-1016
Middle District of Florida

Mark Bourlotos, et at v. KFC Corp., C.A. No. 8:07-968
Northern District of Georgia

Constance Wilson, et al. v. KFC Corp., C.A. No. 1:07-1538
Northern District of Illinois

Talia Pippion, et al. v. KFC Corp., C.A. No. 1:07-3957
Southern District of Indiana

Vickie Aldridge, et al. v. KFC Corp., C.A. No. 4:07-77
*1358 Western District of Kentucky

Karen Black, et al. v. KFC Corp., CA. No. 3:07-312
Middle District of Louisiana

Tanya Ford, et al. v. KFC Corp., C.A. No. 3:07-390
District of Maryland

Gloria Dozier, et al. v. KFC Corp., C.A. No. 8:07-1517
District of Massachusetts

Francisco Anacleto, et al. v. KFC Corp., C.A. No. 1:07-11066
Eastern District of Michigan

Minnie Ballard, et al. v. KFC Corp., C.A. No. 2:07-12538
District of Minnesota

Christian Parley, et al. v. KFC Corp., C.A. No. 0:05-2198

Ray Ackerman, et al. v. KFC Corp., C.A. No. 0:07-2656
Western District of Missouri

Jason Johnson v. KFC Corp., CA. No. 4:07-416
District of Nevada

Arturo Neyra, et al. v. KFC Corp., C.A. No. 2:07-795
District of New Jersey

Robert Gruber, et al. v. KFC Corp., C.A. No. 1:07-2775
Southern District of New York

David Thames, et al. v. KFC Corp., C.A. No. 1:07-6836
Western District of North Carolina

Nikkia Barkley, et al. v. KFC Corp., C.A. No. 3:0.7-226
Southern District of Ohio

Thomas Wellman, et al. v. KFC Corp., C.A. No. 1:07-439
Western District of Oklahoma

Grahm Baccus, et al. v. KFC Corp., C.A. No. 5:07-648
Eastern District of Pennsylvania

Troy Williams, et al. v. KFC Corp., C.A. No. 2:07-2920
Eastern District of Tennessee

Kimberlee Bosworth v. KFC Corp., CA No. 1:07-131
Western District of Texas

Claudio Hernandez, et al. v. KFC Corp., C.A. No. 3:07-201
Eastern District of Virginia

Sebrina Dandrige, et al. v. KFC Corp., et al., CA. No. 3:07-332
Northern District of West Virginia

Hope Jones, et al. v. KFC Corp., CA. No. 3:07-74
NOTES
[*]  Judges Motz and Scirica did not participate in the disposition of this matter.